Name: 88/497/EEC: Commission Decision of 13 September 1988 repealing Decision 87/107/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in September 1986 in the Hellenic Republic (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: deterioration of the environment;  Europe;  cooperation policy;  tariff policy
 Date Published: 1988-09-27

 Avis juridique important|31988D049788/497/EEC: Commission Decision of 13 September 1988 repealing Decision 87/107/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in September 1986 in the Hellenic Republic (Only the Greek text is authentic) Official Journal L 266 , 27/09/1988 P. 0041 - 0041*****COMMISSION DECISION of 13 September 1988 repealing Decision 87/107/EEC on the duty-free importation of goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in September 1986 in the Hellenic Republic (Only the Greek text is authentic) (88/497/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 918/83 of 28 March 1983 setting up a Community system of reliefs from customs duty (1), as last amended by Regulation (EEC) No 1315/88 (2), and in particular Article 81 thereof, Whereas by Decision 87/107EEC (3) the Commission authorized the Greek Government to admit free of import duty goods intended to be distributed or made available free of charge to victims of the earthquake which occurred in the Hellenic Republic in September 1986; Whereas the information sent to the Commission by the Greek Government pursuant to Article 3 of Decision 87/107/EEC indicates that no applications for duty-free importation of goods intended for the victims of that earthquake have been received since October 1987; whereas, in the circumstances, the Member States having been consulted, it seems appropriate to repeal the said Decision, HAS ADOPTED THIS DECISION: Article 1 Decision 87/107/EEC is hereby repealed. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 13 September 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 105, 23. 4. 1983, p. 1. (2) OJ No L 123, 17. 5. 1988, p. 2. (3) OJ No L 48, 17. 2. 1987, p. 20.